1
2
3
4
5
6
7
                                UNITED STATES DISTRICT COURT
8
9                             EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      CASE NO. 1:18-cv-01295-LJO-JLT
12                          Plaintiff,              ORDER CONTINUING SCHEDULING
                                                    CONFERENCE
13                 v.
14   10.7 ACRES OF LAND, MORE OR LESS,
15   SITUATE IN KERN COUNTY, STATE OF
     CALIFORNIA, AND SOUTHERN
16   CALIFORNIA EDISON, ET AL.

17                        Defendants.

18
19          Based upon the stipulation of the parties, the Court GRANTS the request to continue the
20   scheduling conference. The scheduling conference is continued until July 12, 2019, at 8:30 a.m.
21
22   IT IS SO ORDERED.
23
        Dated:    April 9, 2019                              /s/ Jennifer L. Thurston
24                                                   UNITED STATES MAGISTRATE JUDGE
25
26
27
28
